DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12 May 2022 is acknowledged.  The traversal is on the ground(s) that claims of both groups are sufficiently related due to claim dependent relationship and “specially adapted” relationship. This is not found persuasive. Group II claims are not considered dependent for the purposes of lack of unity analysis notwithstanding their formal dependent form since they relate to a different category of invention. See Administrative Instructions under PCT, Annex B, Unity of Invention, Section C. Compliance with 37 CFR 1.495(b) does not meant that lack of unity cannot be concluded, but rather that there could be unity. Every feature of Group I claims is rendered taught and/or obvious by prior art for the reasons set forth. Thus, there can be no special corresponding features between Group I and Group II. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 May 2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it may exceed 150 words.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/273,541 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter of Claim 1 encompasses that of Claims 1-9 of the reference application and so is rendered obvious. The subject matter of Claim 4 encompasses that of Claim 7 of the reference application and so is rendered obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/791,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter of Claim 1 encompasses that of Claims 1-7 of the reference application and so is rendered obvious. The subject matter of Claim 4 encompasses that of Claim 5 of the reference application and so is rendered obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, it is unclear what is meant by the phrase “a compound of . . . and a transition metal (Tm) including Co”. It is  unclear whether the compound requirement is only satisfied if it includes Co, whether or not it also includes other Tm, or whether the compound requirement could be satisfied by only including Co, but could also be satisfied by not including Co, so long as other Tm is present. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen in “Optimization of mechanical and giant magneto-impedence (GMI) properties of melt-extracted Co-rich amorphous microwires” in Phys. Status Solidi A 211, No. 7, 1668-73 (2014, May) (cited by applicant on IDS filed 11 December 2021 as NPL No.1).
Shen teaches Co-based alloys (Co69.25Fe4.25Si13B10.5Nb3 and Co69.25Fe4.25Si13B9.5Nb4) and composite microwire (Figure 5) with amorphous matrix (Figure 2, Nb3 and Nb4) and crystal grains (Figures 5(d) and 5(f); Section 6) for GMI sensors (Section 3.3). Regarding Claim 2, the grain size is depicted as being nano-dimensioned and less than 70 nm (Figure 5(f)). Regarding Claim 4, the Si+B amounts are 23.5 and 22.5, for Nb3 and Nb4, respectively. Regarding Claim 5, Fe2Si grains are shown (Figure 2). Regarding Claims 6 and 7, the wires are shown with circular cross section of diameter of ca. 30 microns (Figure 5).
Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong-Ming Chen, "Correlation of magnetic domains, microstructure and GMI effect of Joule-annealed melt-extracted Co68.15Fe4.35Si12.25B13.75Nb1Cu0.5 microwires for double functional sensors," Phys. Status Solidi A 210, No. 11, 2515-20 (2013, Sept.) (cited on accompanying PTO-892, NPL No. 1). Chen teaches Co68.15Fe4.35Si12.25B13.75Nb1Cu0.5 microwires (Section 2) having 30 microns diameter (Section 2), wherein amorphous phase (Figure 1) contains crystals (Figure 1) having crystals of FeSi, FeB, CoSi (Figure 1). Chen teaches diameter of crystals is about 5 nm (end of Section 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honkura EP 2423697. Honkura teaches magnetosensitive wire (paragraph 17) of claimed diameter of Claims 6 and 7 (paragraph 19) comprising a Co-based alloy with amount of Si and B as in Claim 4 (paragraph 19) that may have crystal grains such as Co-B, among others, (paragraph 18) dispersed in amorphous phase (paragraphs 18 and 19). Honkura may not exemplify these wires. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare wires having these characteristics since Honkura suggests wires having this combination of features is effective.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong-Ming Chen, "Correlation of magnetic domains, microstructure and GMI effect of Joule-annealed melt-extracted Co68.15Fe4.35Si12.25B13.75Nb1Cu0.5 microwires for double functional sensors," Phys. Status Solidi A 210, No. 11, 2515-20 (2013, Sept.) (cited on accompanying PTO-892, NPL No. 1). Chen teaches Co68.15Fe4.35Si12.25B13.75Nb1Cu0.5 microwires (Section 2) having 30 microns diameter (Section 2), wherein amorphous phase (Figure 1) contains crystals (Figure 1) having crystals of FeSi, FeB, CoSi (Figure 1). Chen teaches diameter of crystals is about 5 nm (end of Section 3). Regarding Claim 3, Chen demonstrates that nanocrystals are absent in unannealed wires (Figure 6(a)) and visibly present in annealed wires (Figure 6 (b)). Being visible, it would be expected that the area percent of crystals is at least 0.05 %, the claimed minimum, since amounts at this area percent or any smaller would not be expected to be visible. It is unclear to what extent the amount exceeds this minimum. However, Chen teaches that improvement in wires is achieved by annealing the as cast wire which has no crystals. It would have been obvious to one of ordinary skill in the art at the time of filing to improve the as cast wires by varying the annealing conditions from minimal annealing to at least the degree of annealing achieved in Chen. In doing so, it would be expected that area percent being claimed would be present among these annealed wires, either in the demonstrated wire assuming it does not exceed 10 % or in a lesser annealed wire if the demonstrated wire does exceed 10 % since the lesser annealed wires would be expected to have all amounts from more than zero to the amount in the demonstrated wires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
11 August 2022